NUMBER
13-05-00492-CR
 
COURT OF APPEALS
 
THIRTEENTH DISTRICT OF TEXAS
 
CORPUS CHRISTI B EDINBURG
                                                                                                                       

IN RE: BOBBY JOE RODRIGUEZ, 
RELATOR
                                                                                                 
                      
On Petition for Writ of Mandamus
                                                                                                                       

MEMORANDUM OPINION
 
Before Chief Justice Valdez and
Justices Hinojosa and Rodriguez
Memorandum Opinion
Per Curiam
Relator, Bobby Joe Rodriguez, filed a petition for
writ of mandamus in the above cause number on July 29, 2005.  The Court, having examined and fully
considered the petition, is of the opinion that said petition for writ of
mandamus should be denied.  Accordingly,
relator=s petition for writ of mandamus is denied.
PER CURIAM
Do
not publish.  See Tex. R. App. P. 47.2(b).
 
Memorandum
opinion delivered and filed
this
29th day of July, 2005.